PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 15/282,289
Filing Date: 9/30/2016
Appellant(s): Patrick J. SWEENEY



__________________
Meghan M. DEMORE (69,410)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/27/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/27/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
 (2) Response to Argument
Appellant’s arguments filed 5/27/2022 with respect to claims 1-7, 10-15, 17-19 and 22-24 have been fully considered but they are not persuasive. Appellant’s arguments will be addressed herein below in the order in which they appear in the response filed 5/27/2022.
Appellant argues that (A) the Appellant’s claimed invention is directed to statutory matter. Examiner respectfully disagrees with Appellant’s arguments.
101 Responses 
As per Appellant’s argument (A), Appellant’s remarks with regard to the statutory nature of Appellant’s claimed invention are addressed in the 12/27/2021 Office Action. 
Abstract Idea 
Claim(s) 1, 13 and 18 is/are directed to the abstract idea of “tracking and displaying tray inventory,” etc. (Appellant’s Specification, Abstract, paragraph(s) [0002]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-7, 10-15, 17-19 and 22-24 recite an abstract idea. Appellant’s argument is not persuasive.
2019 PEG Neither Limiting nor Exhaustive 
Further, the enumerated examples in the 2019 PEG are neither limiting nor exhaustive. They are exemplary. Appellant’s argument is not persuasive. 
Integration into a Practical Application
Integration into a practical application requires additional elements or a combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception (e.g. Enfish, McRO and Vanda) (2019 PEG). 
Appellant’s “input devices, barcode readers, RFID readers, image recognition devices, displays, remote devices, handheld devices, monitoring devices, cameras, processors, memories, general purpose computers, networks” is/are not an additional element(s) that reflects in the an improvement in the functioning of a computer,  is/are not an additional element(s) that applies or uses the judicial exception to effect a particular treatment or prophylaxis, is/are not an additional element(s) that effects a transformation or reduction of a particular article to a different state or things, and is/are not an additional element(s) that applies or uses the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment for the reasons explained in the 101 rejection above. Appellant’s “input devices, barcode readers, RFID readers, image recognition devices, displays, remote devices, handheld devices, monitoring devices, cameras, processors, memories, general purpose computers, networks” is/are merely tools used by Appellant to implement data processing. Data processing is an abstract idea. Appellant’s argument is not persuasive. 
Improvements – Advantageous over previous methods
The test for patent-eligible subject matter is not whether the claims are advantageous over previous methods. Even if Appellant’s claims provide advantages over manual collection of data, Appellant’s claims no technological improvement beyond improvement beyond the use of generic computer components/a generic computer network. Appellant’s argument is not persuasive. 
Improvements
Despite recitation of input devices, barcode readers, RFID readers, image recognition devices, displays, remote devices, handheld devices, monitoring devices, cameras, processors, memories, general purpose computers, networks, Appellant’s claims are, at bottom, directed to the collection, organization, grouping and storage of data using techniques such as data gathering and displaying of data. The input devices, barcode readers, RFID readers, image recognition devices, displays, remote devices, handheld devices, monitoring devices, cameras, processors, memories, general purpose computers, networks recited in Appellant’s claims are merely tools used for organizing human activity, and are not an improvement to computer technology. This, the claims do not present any specific improvement in computer capabilities. Appellant’s arguments are nothing more than conclusory statements unmoored from specific claim language. Appellant’s argument is not persuasive.
Appellant claims the improvement of “tracking and displaying tray inventory,” etc. It has been held that it is not enough to merely improve a fundamental practices or abstract process by invoking a computer merely as a tool (Affinity Labs. of Texas, LLC v. DIRECTV, LLC, In re TLI Communications LLC Patent Litigation). In Intellectual Ventures I LLC v. Capital One Bank (USA), it was held that “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer” was insufficient to render the claims patent eligible. In SAP America, Inc. v InvestPic, LLC it was held that patent directed to “selecting certain information, analyzing it using mathematical techniques, and reporting or displaying results,” are ineligible, and claims focused on an improvement in wholly abstract ideas are ineligible. Further, invocation of “already-available computers that are not themselves plausibly asserted to be in advance…amounts to a recitation of what is well-understood, routine, and conventional” (SAP America, Inc. v InvestPic, LLC). Accordingly, Appellant’s argument is not persuasive. 
Appellant’s Specific Combination of Elements 
Appellant argues that Appellant’s specific combination of elements “sense at least one of a touch or movement of at least one of the plurality of items within the tray.” The sensing performed by Appellant’s specific combination of elements are merely used to gather information to perform Appellant’s abstract idea of tracking and displaying tray inventory. Appellant’s argument is not persuasive. 
Significantly More
Further, the Examiner is not persuaded that “receiving tray inventory information, sensing touches or movements, detecting identifiers, creating virtual representations, receiving updated tray inventory, receiving comparing identifiers, updating tray inventory information, receiving inputs, updating tray inventory information,” etc. constitutes significantly more than the abstract idea. “[M]erely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas.” Electric Power Group, 830 F.3d at 1355. Moreover, the claims “do not include any requirement for performing the claimed functions…by use of anything but entirely conventional, generic technology. The claims therefore do not state an arguably inventive concept.” Id. at 1356. In short, each step does no more than require a generic computer processor to perform generic computer functions. See Appellant’s specification at paragraph(s) [0035], [0038], [0041], [0046], [0098] describing generic computer components (i.e. input devices, barcode readers, RFID readers, image recognition devices, displays, remote devices, handheld devices, monitoring devices, cameras, processors, memories, general purpose computers, networks, etc.). And considered as an ordered combination, the computer components of Appellant’s system/method/apparatus/computer readable medium add nothing that is not already present when the steps are considered separately. Appellant’s argument is not persuasive.
Considering each of the claim elements in turn, the function performed by the computer at each step of the process is purely conventional. For example, “receiving tray inventory information, sensing touches or movements, detecting identifiers, creating virtual representations, receiving updated tray inventory, receiving comparing identifiers, updating tray inventory information, receiving inputs, updating tray inventory information,” etc. is/are purely conventional in computer systems and its use in the claim both individually and in the ordered combination fails to transform the nature of the claim. Each step of the claimed system/method does no more than require a generic computer to form a generic computer function. Appellant’s argument is not persuasive.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHARLES P COLEMAN/
Examiner, Art Unit 3626

Conferees:
/ROBERT W MORGAN/            Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                            
/Vincent Millin/
Appeal Practice Specialist


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.